United States Court of Appeals
                     For the First Circuit


No. 18-1779

 GGNSC ADMINISTRATIVE SERVICES, LLC; GOLDEN GATE NATIONAL SENIOR
 CARE, LLC; GGNSC HOLDINGS, LLC; GGNSC CHESTNUT HILL, LLC, d/b/a
                Golden Living Center - Heathwood,

                     Plaintiffs, Appellees,

                               v.

   JACKALYN M. SCHRADER, as the personal representative of the
                   estate of Emma J. Schrader,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Douglas P. Woodlock, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
                Lynch and Lipez, Circuit Judges.


     John Vail, with whom John Vail Law, PLLC, Daniel T. Landry,
David J. Hoey, and Law Offices of David J. Hoey, P.C. were on
brief, for appellant.
     William Alvarado Rivera, Meryl D. Grenadier, and Kelly R.
Bagby on brief for AARP and AARP Foundation, amici curiae.
     Robert E. Curtis, Jr. on brief for Massachusetts Advocates
for Nursing Home Reform, amicus curiae.
     Joseph M. Desmond, with whom Justin L. Amos and Morrison
Mahoney LLP were on brief, for appellees.
May 11, 2020
            LYNCH, Circuit Judge. On February 26, 2019, we certified

two questions in this case to the Massachusetts Supreme Judicial

Court ("SJC").    GGNSC Admin. Servs., LLC v. Schrader, 917 F.3d 20,

25 (1st Cir. 2019).      On February 27, 2020, the SJC issued its

opinion.    The SJC wrote:

            We   conclude    that   claims   of   statutory
            beneficiaries    under   our   wrongful   death
            statute, G. L. c. 229, § 2, are derivative of
            the decedent's own cause of action, and that
            therefore     the     decedent's    arbitration
            agreement binds those beneficiaries. We also
            conclude that, in the circumstances of this
            case, the arbitration agreement binds the
            executor or administrator of the decedent's
            estate to arbitrate the wrongful death action
            on   behalf   of   the   decedent's   statutory
            beneficiaries.

GGNSC Admin. Servs., LLC v. Schrader, 140 N.E.3d 397, 407 (Mass.

2020).     We then ordered the parties to file supplemental briefs

addressing the resolution of this appeal in light of the SJC's

opinion.

            Appellees argue that the SJC's decision requires us to

affirm the district court's judgment compelling arbitration.    They

argue that the SJC's decision "resolves the previously unsettled

state law questions presented to it for certification" and that

"this Court must now accept and apply the state law as determined."

            Appellant disagrees.    She makes several assertions, all

of which are without merit.




                                   - 3 -
              Appellant first argues that the SJC's decision rests on

a "patent misreading" of the Massachusetts wrongful death statute.

She    urges       that   this     court    is     "not       obliged     to    accept     an

interpretation based on clear error in reading -- regardless of

the    source."       But    a   federal     court       is    "duty-bound       to    accept

controlling state law" as set forth by a state's highest court,

and, in this case, "it is incumbent upon us to accept the clear

statement of Massachusetts law articulated by the SJC."                               Sanders

v. Phoenix Ins. Co., 843 F.3d 37, 47 (1st Cir. 2016).                           Appellant's

argument      is    wrong   that    this    court       may    now   reject      the    SJC's

interpretation of Massachusetts law.

              Appellant describes her next argument as "that the state

court's    incorrect        interpretation         of    the    statute     violates      the

Federal Arbitration Act."            But, despite this passing reference to

the    Federal      Arbitration      Act    ("FAA"),           appellant       develops    no

argument based on the FAA.             Her brief does not cite the FAA or

federal cases construing the FAA.                       "[I]ssues adverted to in a

perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived."                 United States v. Zannino, 895

F.2d 1, 17 (1st Cir. 1990).

              Finally,      appellant       asserts           that   beneficiaries         of

wrongful death claims in cases where decedents agreed to arbitrate

will    now    be    unfairly      prejudiced       in    violation        of    the    Equal

Protection Clause. Although she argues that strict scrutiny should


                                           - 4 -
apply    to   the     SJC's     classification,          she    cites     no    authority

whatsoever for this proposition.                This purported equal protection

claim is also waived for lack of developed argument.                        See id.     Even

if not waived, it is meritless.

              "Under        traditional       equal      protection         analysis,      a

legislative         classification           must      be      sustained,        if      the

classification        itself     is    rationally       related     to    a    legitimate

governmental interest."             U.S. Dep't of Agric. v. Moreno, 413 U.S.

528,    533   (1973).         The     SJC    held     that     "claims    of    statutory

beneficiaries        under     our     wrongful       death      statute       . . .     are

derivative     of     the    decedent's       own   cause      of   action,     and    that

therefore      the     decedent's          arbitration       agreement      binds      those

beneficiaries."        GGNSC Admin. Servs., LLC, 140 N.E.3d at 407.                      As

the SJC observed, "the decedent alone had the right to decide

whether the beneficiaries must arbitrate those claims."                             Id. at

406.    This fulfills "[t]he Legislature['s] . . . inten[t that]

wrongful death rights . . . remain tied to the decedent's action."

Id. at 404.         Allowing decedents to agree to arbitration of their

beneficiaries' wrongful death claims advances that government

interest, as well as Massachusetts's "strong public policy in favor

of arbitration in commercial disputes."                     Id. at 406.       It does not

infringe beneficiaries' equal protection rights.

              The     judgment        of     the    district        court      compelling

arbitration is affirmed.              No costs are awarded.


                                            - 5 -